


SECOND AMENDED AND RESTATED
SECURITY AGREEMENT
This SECOND AMENDED AND RESTATED SECURITY AGREEMENT (as amended from time to
time, this “Security Agreement”), dated as of September 26, 2012, is entered
into by and among CONN’S, INC., a Delaware corporation (“Parent”), CAI HOLDING
CO., a Delaware corporation (“CAIH”), CAI CREDIT INSURANCE AGENCY, INC., a
Louisiana corporation (“CAIC”), CONN LENDING, LLC, a Delaware limited liability
company (“CLL”), and CAIAIR, INC., a Delaware corporation (“CAIAIR”; together
with Parent, CAIH, CAIC, and CLL collectively the “Existing Grantors”) (the
Existing Grantors are sometimes individually referred to herein as “Grantor” and
collectively as “Grantors”), collectively, on one hand, and BANK OF AMERICA,
N.A., in its capacity as Agent for Lenders (as hereinafter defined) (in such
capacity, “Agent”), on the other hand, in light of the following facts:
R E C I T A L S:
WHEREAS, pursuant to that certain Second Amended and Restated Loan and Security
Agreement dated as of the date hereof (including all annexes, exhibits and
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”), by and among Parent, Conn Appliances,
Inc., a Texas corporation (“CAI”), Conn Credit I, LP, a Texas limited
partnership (“CCI”), and Conn Credit Corporation, Inc., a Texas corporation
(“CCCI”, and together with CAI and CCI, collectively, “Borrowers”), the
financial institutions from time to time party thereto as lenders (collectively,
“Lenders”), Agent, as administrative agent and collateral agent for the Lenders,
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as book runner and lead
arranger for the Lenders, the Lenders have agreed to provide certain financial
accommodations to Borrowers;
WHEREAS, each Existing Grantor previously agreed to guaranty the Obligations (as
defined in the Loan Agreement) pursuant to an Amended and Restated Continuing
Guaranty dated as the date thereof (as from time to time amended, restated,
supplemented or otherwise modified, the “Guaranty”) and also agreed to grant a
continuing Lien (as hereinafter defined) on the Collateral (as hereinafter
defined) to secure its obligations under the Guaranty pursuant to that certain
Amended and Restated Security Agreement dated November 30, 2010 (the “Prior
Security Agreement”);
WHEREAS, Grantors have agreed to amend and restate the Prior Security Agreement
in its entirety in accordance with the terms and conditions of this Security
Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
1.DEFINED TERMS. The following terms shall have the following respective
meanings:
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates, and
agents.
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
Bank of America Indemnitees: Bank of America, N.A. and its officers, directors,
employees, Affiliates, and agents.
Collateral: has the meaning set forth in Section 2.

1



--------------------------------------------------------------------------------




Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
Issuing Bank Indemnitees: Issuing Bank (as defined in the Loan Agreement) and
its officers, directors, employees, Affiliates, and agents.
Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, and agents.
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a licensor’s Intellectual Property rights, the licensor
grants to Agent the right, vis-à-vis such licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable license.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Secured Obligations: all indebtedness, liabilities and other obligations of each
Grantor arising under the Guaranty, including, without limitation, the
“Guaranteed Obligations” (as defined in the Guaranty), whether for principal,
interest, reasonable fees, or reasonable out-of-pocket expenses or otherwise,
and all obligations of any Grantor now or hereafter existing under this Security
Agreement.
UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
All other capitalized terms used but not otherwise defined herein have the
meanings given to them in the Loan Agreement. All other undefined terms
contained in this Security Agreement, unless the context indicates otherwise,
have the meanings provided for by the UCC to the extent the same are used or
defined therein, including: “Account,” “Chattel Paper,” “Commercial Tort Claim,”
“Deposit Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,”
“Instrument,” “Inventory,” “Investment Property,” “Letter-of-Credit Right” and
“Supporting Obligation.”
2.    GRANT OF LIEN. As security for all Secured Obligations, each Grantor
hereby grants to Agent, for the benefit of Agent and the Lenders, a continuing
security interest in, Lien on, assignment of and right of set‑off

2



--------------------------------------------------------------------------------




against, such Grantor’s right, title, and interest in and to all of the
following Property and assets of such Grantor, whether now owned or existing or
hereafter acquired or arising, regardless of where located (the “Collateral”):
(a)    all Accounts;
(b)    all Chattel Paper, including electronic chattel paper;
(c)    all Commercial Tort Claims;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles, including Intellectual Property;
(g)    all Goods, including Inventory, Equipment and fixtures;
(h)    all Instruments;
(i)    all Investment Property;
(j)    all Letter-of-Credit Rights;
(k)    all Supporting Obligations;
(l)    all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender;
(m)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
(n)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
3.    PERFECTION AND PROTECTION OF SECURITY INTEREST.
(a)    Each Grantor shall, at its expense, perform all steps requested by Agent
at any time to perfect, maintain, protect, and enforce Agent’s Liens, including:
(i) executing, delivering and/or filing and recording of the any agreements and
filing financing or continuation statements, and amendments thereof, in form and
substance satisfactory to Agent; and (ii) delivering to Agent the originals of
all Instruments, Documents, and tangible Chattel Paper, and all other Collateral
in such Grantor’s possession of which Agent determines it should have physical
possession in order to perfect or protect Agent’s Lien therein, duly pledged,
endorsed, or assigned to Agent without restriction.
(b)    Each Grantor shall hold all Collateral consisting of negotiable
Documents, certificated securities (accompanied by stock papers executed in
blank), Chattel Paper and Instruments as a custodian for the benefit of Agent.
(c)    Upon request by Agent, each Grantor shall obtain or use its commercially
reasonable efforts to obtain Lien Waivers with respect to the Collateral.
(d)    Each Grantor shall obtain authenticated control agreements from each
issuer of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities to or for
such Grantor.

3



--------------------------------------------------------------------------------




(e)    Each Grantor shall take all steps necessary to grant Agent control of all
electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in the Uniform Electronic Transactions Act.
(f)    Promptly upon request, Grantors shall deliver such instruments,
assignments, title certificates, or other documents or agreements, and shall
take such actions, as Agent deems appropriate under Applicable Law to evidence
or perfect its Lien on any Collateral, or otherwise to give effect to the intent
of this Security Agreement. Each Grantor authorizes Agent to file any financing
statement that indicates the Collateral as “all assets” or “all personal
property” of such Grantor, or words to similar effect, and ratifies any action
taken by Agent before the Closing Date (as defined in the Loan Agreement) to
effect or perfect its Lien on any Collateral.
(g)    Grantors shall promptly notify Agent in writing if any Grantor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $500,000) and, upon Agent’s
request, shall promptly take such actions as Agent deems appropriate to confer
upon Agent (for the benefit of the Lenders) a duly perfected, first priority
Lien upon such claim.
(h)    So long as the Guaranty is in effect and until all Secured Obligations
have been fully satisfied, Agent’s Liens shall continue in full force and effect
in all Collateral.
(i)    Except as set forth in the Loan Agreement, no Grantor shall merge,
combine or consolidate with any Person, or liquidate, wind up its affairs or
dissolve itself, in each case whether in a single transaction or in a series of
related transactions, except for mergers or consolidations into a Borrower;
change its name or conduct business under any fictitious name; change its tax,
charter or other organizational identification number; or change its form or
state of organization.
4.    LOCATION OF COLLATERAL.
(a)    Each Grantor represents and warrants to Agent and the Lenders that
Schedule 4 is a correct and complete list of the location of such Grantor’s
chief executive office, the location of its books and records, the locations of
the Collateral, and the locations of all of its other places of business; and
(b)    Each Grantor covenants and agrees that it:
(i)    shall at all times keep the Collateral at its business locations set
forth in Schedule 4, except that Grantors may move Collateral to another
location in the United States, upon 30 days prior written notice to Agent;
(ii)    will not otherwise change or add to any of such locations, except as
otherwise expressly permitted in this Security Agreement or in the Loan
Agreement; or
(iii)    will not change the location of its chief executive office from the
location identified in Schedule 4, unless it gives Agent at least 30 days’ prior
written notice thereof.
5.    CORPORATE NAMES; JURISDICTION OF ORGANIZATION. Each Grantor represents and
warrants to Agent and the Lenders and agrees with Agent and the Lenders that:
(a) each Grantor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization; (b) each Grantor is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect; and (c) except as
listed on Schedule 5, during the 5 years preceding the Closing Date, no Grantor
has been known as or used any corporate, fictitious or trade names, has been the
surviving corporation of a merger or combination, or has acquired any
substantial part of the assets of any Person.
6.    TITLE TO, LIENS ON, AND SALE AND USE OF COLLATERAL. Each Grantor
represents and warrants to Agent and the Lenders and agrees with Agent and the
Lenders that: (a) each Grantor has good and

4



--------------------------------------------------------------------------------




indefeasible title to (or valid leasehold interests in) all of its Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens and minor defects
in title to its real estate that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purpose. Each Grantor has paid and discharged all lawful claims that,
if unpaid, could become a Lien on its Properties, other than Permitted Liens.
All Liens of Agent in the Collateral are perfected, first priority Liens,
subject only to Permitted Liens. No Grantor shall sell, transfer or otherwise
dispose of any of its real or personal Property except as necessary in the
ordinary course of any Grantor’s business.
7.    ACCESS AND EXAMINATION. Subject to the limitations set forth in the Loan
Agreement, Agent may at all reasonable times during regular business hours have
access to, examine, make extracts from or copies of and inspect any or all of
each Grantor’s records, files, and books of account and the Collateral, and
discuss each Grantor’s affairs with such Grantor’s officers and management. Each
Grantor will deliver to Agent any instrument necessary for Agent to obtain
records from any service bureau maintaining records for such Grantor. Agent may,
without expense to Agent, use such of the Grantors’ respective personnel,
supplies, and real estate as may be reasonably necessary for maintaining or
enforcing Agent’s Liens. Agent shall have the right, at any time, in Agent’s
name or in the name of a nominee of Agent, to verify the validity, amount or any
other matter relating to the Accounts, Inventory, or other Collateral, by mail,
telephone, or otherwise.
8.    ACCOUNTS. Each Grantor hereby represents and warrants to Agent and the
Lenders, with respect to such Grantor’s Accounts, that each existing Account
represents, and each future Account will represent, a bona fide obligation of
the account debtor with respect thereto and is and will be for a liquidated
amount payable by the account debtor thereon.
9.    COLLECTION OF ACCOUNTS; PAYMENTS.
(a)    Grantors shall make collection of all Accounts and other Collateral for
Agent, shall receive all payments as Agent’s trustee, and shall immediately
deliver all payments in their original form duly endorsed in blank into a
Dominion Account. Agent or Agent’s designee may, at any time after the
occurrence of an Event of Default, notify Account Debtors that the Accounts have
been assigned to Agent and of Agent’s Lien therein, and may collect them
directly and charge the collection costs and expenses to the Loan Account as a
Revolving Loan.
(b)    If sales of any Grantor’s Inventory are made or services are rendered for
cash, the Grantors shall immediately deposit into a Dominion Account the cash
which such Grantor receives.
(c)    All payments including immediately available funds received by Agent at a
bank account designated by it, will be Agent’s sole property for its benefit and
the benefit of the Lenders.
10.    INVENTORY. Each Grantor represents and warrants to Agent and the Lenders
and agrees with Agent and the Lenders that all of the Inventory owned by such
Grantor is and will be held for sale or lease, or to be furnished in connection
with the rendition of services, in the ordinary course of such Grantor’s
business, and is and will be fit for such purposes subject to ordinary wear and
tear. Each Grantor will keep its Inventory in good and marketable condition,
except for damaged or defective goods arising in the ordinary course of such
Grantor’s business.
11.    EQUIPMENT. Each Grantor represents and warrants to Agent and the Lenders
and agrees with Agent and the Lenders that all of the Equipment owned by such
Grantor is and will be used or held for use in such Grantor’s business, and is
and will be fit for such purposes subject to ordinary wear and tear. Each
Grantor shall keep and maintain its Equipment in good operating condition and
repair (ordinary wear and tear excepted) and shall make all necessary
replacements thereof. No Grantor will, without Agent’s prior written consent,
alter or remove any identifying symbol or number on any of such Grantor’s
Equipment constituting Collateral.
12.    DOCUMENTS, INSTRUMENTS, AND CHATTEL PAPER. Each Grantor represents and
warrants to Agent and the Lenders that (a) all Documents, Instruments, and
Chattel Paper describing, evidencing, or constituting Collateral, and all
signatures and endorsements thereon, are and will be complete, valid, and
genuine, and (b) all goods evidenced by such Documents, Instruments, Letter of
Credit Rights and Chattel Paper are and will be

5



--------------------------------------------------------------------------------




owned by such Grantor, free and clear of all Liens other than Permitted Liens.
If any Grantor retains possession of any Chattel Paper or Instruments with
Agent’s consent, such Chattel Paper and Instruments shall be marked with the
following legend: “This instrument or agreement is assigned as collateral to
Bank of America, N.A.”
13.    RIGHT TO CURE. Agent may, in its discretion, pay any amount or do any act
required of any Grantor hereunder in order to preserve, protect, maintain or
enforce the Secured Obligations, the Collateral or Agent’s Liens therein, and
which such Grantor fails to pay or do, including payment of any judgment against
such Grantor, any insurance premium, any warehouse charge, any finishing or
processing charge, any landlord’s or bailee’s claim, and any other Lien upon or
with respect to the Collateral. Any payment made or other action taken by Agent
under this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed thereafter as herein provided.
14.    POWER OF ATTORNEY. Each Grantor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Grantor’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may, without notice and in either its or a Grantor’s
name, but at the cost and expense of Grantor, during the existence of an Event
of Default:
(a)    Endorse a Grantor’s name on any payment item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
(b)    (i) notify any account debtors of the assignment of their Accounts,
demand and enforce payments on Accounts, by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts;
(ii) settle, adjust, modify, compromise, discharge or release any claims with
respect to amounts due on Accounts or other Collateral, or any legal proceedings
brought to collect on Accounts or other Collateral; (iii) sell or assign any
Account and other Collateral upon such terms, for such amounts and at such times
as Agent deems advisable; (iv) take control, in any manner, of any proceeds of
Collateral; (v) prepare, file and sign a Grantor’s name to a proof of claim or
other document in a bankruptcy of a account debtor, or to any notice, assignment
or satisfaction of Lien or similar document; (vi) receive, open and dispose of
mail addressed to a Grantor, and notify postal authorities to change the address
for delivery thereof to such address as Agent may designate; (vii) endorse any
Chattel Paper, Document, Instrument, invoice, freight bill, bill of lading, or
similar document or agreement relating to any Account, Inventory or other
Collateral; (viii) use a Grantor’s stationery and sign its name to verifications
of Accounts and notices to account debtors; (ix) use the information recorded on
or contained in any data processing equipment and computer hardware and software
relating to any Collateral; (x) make and adjust claims under policies of
insurance; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit or banker’s acceptance for which a Grantor is
a beneficiary; and (xii) take all other actions as Agent deems appropriate to
fulfill any Grantor’s obligations hereunder or under the Guaranty.
15.    AGENT’S AND LENDERS’ RIGHTS, DUTIES AND LIABILITIES.
(a)    Each Grantor assumes all responsibility and liability arising from or
relating to the use, sale, license or other disposition of the Collateral. The
Secured Obligations shall not be affected by any failure of Agent or any Lender
to take any steps to perfect Agent’s Liens or to collect or realize upon the
Collateral, nor shall loss of or damage to the Collateral release any Grantor
from any of the Secured Obligations. Following the occurrence and during the
continuation of an Event of Default, Agent may (but shall not be required to),
without notice to or consent from any Grantor, sue upon or otherwise collect,
extend the time for payment of, modify or amend the terms of, compromise or
settle for cash, credit, or otherwise upon any terms, grant other indulgences,
extensions, renewals, compositions, or releases, and take or omit to take any
other action with respect to the Collateral, any security therefor, any
agreement relating thereto, any insurance applicable thereto, or any Person
liable directly or indirectly in connection with any of the foregoing, without
discharging or otherwise affecting the liability of any Grantor for the Secured
Obligations or under the Guaranty or any other agreement now or hereafter
existing between Agent and/or any Lender and any Grantor.
(b)    It is expressly agreed by each Grantor that, anything herein to the
contrary notwithstanding, such Grantor shall remain liable under each of its
contracts and each of its licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Except as required by
Applicable Law,

6



--------------------------------------------------------------------------------




neither Agent nor any Lender shall have any obligation or liability under any
contract or license by reason of or arising out of this Security Agreement or
the granting herein of a Lien thereon or the receipt by Agent or any Lender of
any payment relating to any contract or license pursuant hereto. Neither Agent
nor any Lender shall be required or obligated in any manner to perform or
fulfill any of the obligations of any Grantor under or pursuant to any contract
or license, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any contract or license, or to present or file
any claims, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
(c)    Agent may at any time after a Default or an Event of Default has occurred
and is continuing (or if any rights of set-off (other than set-offs against an
Account arising under the contract giving rise to the same Account) or contra
accounts may be asserted with respect to the following), without prior notice to
Grantors, notify account debtors, and other Persons obligated on the Collateral
that Agent has a Lien therein, and that payments shall be made directly to
Agent, for itself and the benefit of Lenders. Upon the request of Agent, Grantor
shall so notify account debtors and other Persons obligated on Collateral. Once
any such notice has been given to any account debtor or other Person obligated
on the Collateral, no Grantor shall give any contrary instructions to such
account debtor or other Person without Agent’s prior written consent.
(d)    Agent may at any time in Agent’s own name or in the name of any Grantor
communicate with such Grantor’s account debtors, parties to such Grantor’s
contracts and obligors in respect of such Grantor’s Instruments to verify with
such Persons, to Agent’s satisfaction, the existence, amount and terms of such
Grantor’s Accounts, payment intangibles, Instruments or Chattel Paper. If a
Default or Event of Default shall have occurred and be continuing, each Grantor,
at its own expense, shall cause the independent certified public accountants
then engaged by such Grantor to prepare and deliver to Agent and each Lender at
any time and from time to time promptly upon Agent’s request the following
reports with respect to such Grantor: (i) a reconciliation of all Accounts;
(ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts as Agent may request. Each Grantor, at its own
expense, shall deliver to Agent the results of each physical verification, if
any, which such Grantor may in its discretion have made, or caused any other
Person to have made on its behalf, of all or any portion of its Inventory.
16.    PATENT, TRADEMARK AND COPYRIGHT COLLATERAL. Each Grantor owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others except for any such
conflict of infringement that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to any Grantor’s knowledge, threatened claim against the Intellectual
Property with respect to such Grantor or any of such Grantor’s Property
(including any Intellectual Property). No Grantor pays or owes any royalty or
other compensation to any Person with respect to any Intellectual Property. All
Intellectual Property owned, used or licensed by, or otherwise subject to any
interests of, Parent or its Subsidiaries is shown on Schedule 16.
17.    INDEMNIFICATION. EACH GRANTOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any party hereto have any obligation hereunder to indemnify or hold
harmless an Indemnitee with respect to a claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee.
18.    LIMITATION ON LIENS ON COLLATERAL. No Grantor will create, permit or
suffer to exist, and will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral except Permitted
Liens, and will defend the right, title and interest of Agent and Lenders in and
to any of such Grantor’s rights under the Collateral against the claims and
demands of all Persons whomsoever.
19.    NOTICE REGARDING COLLATERAL. Each Grantor will advise Agent promptly, in
reasonable detail, (i) of any Lien (other than Permitted Liens) or claim made or
asserted against any of the Collateral, and (ii) of the occurrence of any other
event which would have a Material Adverse Effect.

7



--------------------------------------------------------------------------------




20.    REMEDIES; RIGHTS UPON DEFAULT.
(a)    If any Event of Default shall have occurred and be continuing, Agent may
exercise any other rights or remedies afforded under any agreement, by law, at
equity or otherwise, including the rights and remedies of a secured party under
the UCC. Such rights and remedies include the rights to (i) take possession of
any Collateral; (ii) require Grantors to assemble Collateral, at Grantors’
expense, and make it available to Agent at a place designated by Agent;
(iii) enter any premises where Collateral is located and store Collateral on
such premises until sold (and if the premises are owned or leased by a Grantor,
Grantors agree not to charge for such storage); and (iv) sell or otherwise
dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its sole discretion, deems advisable. Each Grantor agrees that 10
days notice of any proposed sale or other disposition of Collateral by Agent
shall be reasonable. Agent shall have the right to conduct such sales on any
Grantor’s premises, without charge, and such sales may be adjourned from time to
time in accordance with Applicable Law. Agent shall have the right to sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and Agent may purchase any Collateral at public or, if permitted by
law, private sale and, in lieu of actual payment of the purchase price, may set
off the amount of such price against the Secured Obligations.
(b)    Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
(c)    All covenants, conditions, provisions, warranties, guaranties,
indemnities and other undertakings of Grantors contained in this Security
Agreement or any other the Loan Documents are cumulative and not in derogation
or substitution of each other. In particular, the rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and shall not be exclusive of any other rights or
remedies that Agent and Lenders may have, whether under any agreement, by law,
at equity or otherwise.
(d)    The failure or delay of Agent or any Lender to require strict performance
by Grantors with any terms of this Security Agreement or the Loan Documents, or
to exercise any rights or remedies with respect to Collateral or otherwise,
shall not operate as a waiver thereof nor as establishment of a course of
dealing. All rights and remedies shall continue in full force and effect until
Full Payment of all Secured Obligations.
21.    GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. Except as is prohibited by
an existing and enforceable anti-assignment provision (other than to the extent
that any such term would be rendered ineffective pursuant to the UCC or any
other applicable law or principles of equity), Agent is hereby granted an
irrevocable, non-exclusive license or other right to use, license or sub-license
(without payment of royalty or other compensation to any Person) any or all
Intellectual Property of Grantors, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Grantor’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.
22.    LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. Agent
and each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.
23.    MISCELLANEOUS.
(a)    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
such Grantor’s assets, and shall continue to be effective or be

8



--------------------------------------------------------------------------------




reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to Applicable Law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
(b)    Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Guaranty.
(c)    Severability. Wherever possible, each provision of this Security
Agreement shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Security Agreement shall remain in full force and effect.
(d)    Termination of this Security Agreement. This Security Agreement shall
terminate only upon the payment in full of all Secured Obligations.
(e)    Successors and Assigns. This Security Agreement shall be binding upon and
inure to the benefit of Grantors, Agent, Lenders, and their respective
successors and assigns, except that (a) no Grantor shall have the right to
assign its rights or delegate its obligations under this Security Agreement; and
(b) any assignment by a Lender must be made in compliance with Section 13.3 of
the Loan Agreement.
(f)    Counterparts. This Security Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Security Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of this Security Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
such agreement.
(g)    Governing Law.
(i)    GOVERNING LAW. THIS SECURITY AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).
(h)    Consent to Forum; Arbitration.
(i)    Forum. EACH GRANTOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES
COUNTY, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH GRANTOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. Nothing herein shall limit the right
of Agent or any Lender to bring proceedings against any Grantor in any other
court, nor limit the right of any party to serve process in any other manner
permitted by Applicable Law. Nothing in this Security Agreement shall be deemed
to preclude enforcement by Agent of any judgment or order obtained in any forum
or jurisdiction.

9



--------------------------------------------------------------------------------




(ii)    Arbitration. Notwithstanding any other provision of this Security
Agreement to the contrary, any controversy or claim among the parties relating
in any way to any Secured Obligations or this Security Agreement, including any
alleged tort, shall at the request of any party hereto be determined by binding
arbitration conducted in accordance with the United States Arbitration Act
(Title 9 U.S. Code) (the “Act”). Arbitration proceedings will be determined in
accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association (“AAA”), and the terms of this Section. In the event of any
inconsistency, the terms of this Section shall control. If AAA is unwilling or
unable to serve as the provider of arbitration or to enforce any provision of
this Section, Agent may designate another arbitration organization with similar
procedures to serve as the provider of arbitration. The arbitration proceedings
shall be conducted in Los Angeles or Pasadena, California. The arbitration
hearing shall commence within 90 days of the arbitration demand and close within
90 days thereafter. The arbitration award must be issued within 30 days after
close of the hearing (subject to extension by the arbitrator for up to 60 days
upon a showing of good cause), and shall include a concise written statement of
reasons for the award. The arbitrator shall give effect to applicable statutes
of limitation in determining any controversy or claim, and for these purposes,
service on AAA under applicable AAA rules of a notice of claim is the equivalent
of the filing of a lawsuit. Any dispute concerning this Section or whether a
controversy or claim is arbitrable shall be determined by the arbitrator. The
arbitrator shall have the power to award legal fees to the extent provided by
this Security Agreement. Judgment upon an arbitration award may be entered in
any court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuant to a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief. No controversy or claim shall be submitted to
arbitration without the consent of all parties if, at the time of the proposed
submission, such controversy or claim relates to an obligation secured by real
estate, but if all parties do not consent to submission of such a controversy or
claim to arbitration, it shall be determined as provided in the next sentence.
At the request of any party, a controversy or claim that is not submitted to
arbitration as provided above shall be determined by judicial reference; and if
such an election is made, the parties shall designate to the court a referee or
referees selected under the auspices of the AAA in the same manner as
arbitrators are selected in AAA sponsored proceedings and the presiding referee
of the panel (or the referee if there is a single referee) shall be an active
attorney or retired judge; and judgment upon the award rendered by such referee
or referees shall be entered in the court in which proceeding was commenced.
None of the foregoing provisions of this Section shall limit the right of Agent
or Lenders to exercise self-help remedies, such as setoff, foreclosure or sale
of any Collateral or to obtain provisional or ancillary remedies from a court of
competent jurisdiction before, after or during any arbitration proceeding. The
exercise of a remedy does not waive the right of any party to resort to
arbitration or reference. At Agent’s option, foreclosure of any interest in real
estate may be accomplished either by exercise of power of sale thereunder or by
judicial foreclosure.
(i)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 23(b).
(j)    Section Titles. Section titles appear as a matter of convenience only and
shall not affect the interpretation of this Security Agreement.
(k)    No Novation. Each Grantor hereby agrees that, effective upon the
execution and delivery of this Security Agreement by such Grantor, the terms and
provisions of the Prior Security Agreement shall be and hereby are amended,
restated and superseded in their entirety by the terms and provisions of this
Security Agreement. Nothing herein contained shall be construed as a
substitution or novation of the obligations of Grantors outstanding under the
Prior Security Agreement, which obligations shall remain in full force and
effect, except to the extent that the terms thereof are modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Security Agreement shall be construed as a release or other discharge of any
Grantor from any of its obligations or liabilities under the Prior Security
Agreement or any of the other loan documents executed in connection therewith.
Each Grantor hereby confirms and agrees that each Loan Document to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the date hereof
all references in any such Loan Document to “the Security Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Prior Security
Agreement shall mean the Prior Security Agreement as amended and restated by
this Security Agreement.

10



--------------------------------------------------------------------------------




24.    INTERCREDITOR AGREEMENT. Notwithstanding anything herein to the contrary,
the Lien granted to Agent pursuant to this Security Agreement and the exercise
of any right or remedy by Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Security Agreement, the terms of
the Intercreditor Agreement shall govern and control.
[Signature pages to follow]





11



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
CONN’S, INC.,
a Delaware corporation,
as a Grantor
By:/s/ Brian E. Taylor                
Name: Brian E. Taylor                
Title: Chief Financial Officer and Vice President


CAI HOLDING CO.,
a Delaware corporation,
as a Grantor
By:/s/ Brian E. Taylor                
Name: Brian E. Taylor                
Title: Chief Financial Officer and Treasurer    


CAI CREDIT INSURANCE AGENCY, INC.,
a Louisiana corporation,
as a Grantor
By:/s/ Brian E. Taylor                
Name: Brian E. Taylor                
Title: Chief Financial Officer             


CONN LENDING, LLC,
a Delaware limited liability company,
as a Grantor
By: /s/ Mary Stawikey            
Name: Mary Stawikey            
Title: President and Secretary            


CAIAIR, INC.
a Delaware corporation,
as a Grantor
By:/s/ Brian E. Taylor                
Name: Brian E. Taylor                
Title: Chief Financial Officer and Treasurer    

Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Agent
By: /s/ Carlos Gill                
Name:     Carlos Gill                
Title: Senior Vice President            







Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------








SCHEDULE 4
To
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
LOCATION OF COLLATERAL
A.    Location of Chief Executive Office


Conn’s, Inc.:
4055 Technology Forest Blvd., Ste. 210

The Woodlands, TX 77381.


CAI Holding Co.:
4055 Technology Forest Blvd., Ste. 210

The Woodlands, TX 77381.




CAI Credit Insurance Agency, Inc.:
4055 Technology Forest Blvd., Ste. 210

The Woodlands, TX 77381.


Conn Lending, LLC:
103 Foulk Rd., Ste. 202, Wilmington, DE 19803.

CAIAIR, Inc.:
4055 Technology Forest Blvd., Ste. 210

The Woodlands, TX 77381.


B.    Location of Books and Records
Conn’s, Inc.:                3295 College Street, Beaumont, Texas 77701;
4055 Technology Forest Blvd., Ste. 210
The Woodlands, TX 77381.




CAI Holding Co.:             3295 College Street, Beaumont, Texas 77701;
4055 Technology Forest Blvd., Ste. 210
The Woodlands, TX 77381.


CAI Credit Insurance Agency, Inc.:
3295 College Street, Beaumont, Texas 77701;

4055 Technology Forest Blvd., Ste. 210
The Woodlands, TX 77381.


Conn Lending, LLC:            103 Foulk Rd., Ste. 202, Wilmington, DE 19803.
CAIAIR, Inc.:
3295 College Street, Beaumont, Texas 77701;

4055 Technology Forest Blvd., Ste. 210
The Woodlands, TX 77381.


C.    Location of Collateral


Conn’s, Inc.:                3295 College Street, Beaumont, Texas 77701;

Schedule 4
 
BN 12158893v2

--------------------------------------------------------------------------------




4055 Technology Forest Blvd., Ste. 210
The Woodlands, TX 77381.




CAI Holding Co.:             3295 College Street, Beaumont, Texas 77701;
4055 Technology Forest Blvd., Ste. 210
The Woodlands, TX 77381.




CAI Credit Insurance Agency, Inc.:
3295 College Street, Beaumont, Texas 77701;

4055 Technology Forest Blvd., Ste. 210
The Woodlands, TX 77381.


Conn Lending, LLC:            103 Foulk Rd., Ste. 202, Wilmington, DE 19803.
CAIAIR, Inc.:
3295 College Street, Beaumont, Texas 77701;

4055 Technology Forest Blvd., Ste. 210
The Woodlands, TX 77381.


D.    Location of all other places of business


NONE.


E.    Location of leased facilities and name of lessor/sublessor


NONE.



Schedule 4
 
BN 12158893v2

--------------------------------------------------------------------------------




SCHEDULE 5
To
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
CORPORATE NAMES
1.
In the conduct of their businesses during five years preceding the Closing Date,
each Grantor has used the following names:



Entity
Fictitious, Trade or Other Name
Conn’s, Inc.
None
 
 
CAI Holding Co.
None
 
 
CAI Credit Insurance Agency, Inc.
None
 
 
Conn Lending, LLC, as a Subsidiary
None
 
 
CAIAIR, Inc.
None





2.
In the five years preceding the Closing Date, no Grantor has been the surviving
corporation of a merger or combination, except:



NONE.


3.
In the five years preceding the Closing Date, no Grantor has acquired any
substantial part of the assets of any Person, except:



NONE.







Schedule 5
BN 12158893v2

--------------------------------------------------------------------------------




SCHEDULE 16
To
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
PATENTS, TRADEMARKS AND COPYRIGHTS
1.    Parent’s and its Subsidiaries’ patents:
NONE.
2.    Parent’s and its Subsidiaries’ trademarks:
Trademark
Owner
Status in
Trademark Office
Federal
Registration No.
Registration
Date
CONN’S AWARD WINNING SERVICE SINCE 1890


Conn’s Inc.
Registered.
2,758,779
09/02/2003
[exhibit1064secondamen_image1.gif]
Conn’s Inc.
Registered
4,118,560
03/27/2012
CONN’S
Conn’s Inc.
Registered.
2,824,660
03/23/2004
[exhibit1064secondamen_image2.gif]
Conn’s Inc.
Registered.
4,201,352
09/04/2012
[exhibit1064secondamen_image3.gif]
Conn’s Inc.
Pending.
85/422,549
09/14/2011
[exhibit1064secondamen_image4.gif]
Conn’s Inc.
Pending.
85/421,825
09/13/2011
[exhibit1064secondamen_image5.gif]
Conn’s Inc.
Pending.
85/421,818
09/13/2011
[exhibit1064secondamen_image6.gif]
Conn’s Inc.
Pending.
85/421,808
09/13/2011
[exhibit1064secondamen_image4.gif]
Conn’s Inc.
Pending.
85/421,784
09/13/2011
[exhibit1064secondamen_image7.gif]
Conn’s Inc.
Pending.
85/421,774
09/13/2011
[exhibit1064secondamen_image8.gif]
Conn’s Inc.
Pending.
85/421,724
09/13/2011



3.    Parent’s and its Subsidiaries’ copyrights:
NONE.



Schedule 16
BN 12158893v3